EXHIBIT 10.2

 

Executive Employment Agreement

 

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 1st of August,
2015 by and among Growblox Sciences, Inc. a Nevada Corporation (“the Company”)
and Sandra Tiffany, an individual (the “Executive”).

 

WHERE AS, The Company desires to employ the Executive as the General Manager of
GB Sciences Nevada, LLC;

 

WHERE AS, the Executive desires to accept employment as the General Manager of
GB Sciences Nevada, LLC;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

 

1.          Employment Agreement: On the terms and conditions in this agreement,
the Company agrees to employ the Executive and the Executive agrees to continue
to be employed by the Company for the Employment Period (see Term; 2) and in the
position (see Position and Duties; 4).

 

2.          Term: The initial term of employment under this agreement shall be
for a period beginning August 1, 2015 (“Effective Date”) and shall be one year
from the date hereof and shall continue from year-to-year. On each annual
anniversary thereafter (such date and each annual anniversary thereof, a
(“Renewal Date”), the Agreement shall be deemed to be automatically extended for
successive periods of one year unless the Company or the Executive provides
notice of its intention not to extend the term of the Agreement at least 15 days
prior to the applicable Renewal date. The period during which the Executive is
employed by the Company hereunder is hereinafter referred to as the “Term” or
the “Employment Period.”

 

3.          Termination:

 

By the Company: In the event that the Company chooses to terminate it may do so
at any time, however the Executive will be entitled to a three month severance
if this agreement is terminated during the first year of employment. The
Executive is entitled to a four month severance if this agreement is terminated
during the second year of executive employment. The Executive is entitled to a
six month severance if this agreement is terminated during the third or any
subsequent year of Executive employment.

 

Cause, the Company may terminate the Executives’ employment for Cause or without
Cause. If the company terminates the Executive’s employment without Cause, the
Company shall not be required to give advance notice. Cause shall be defined as
breach of fiduciary duty, conviction of or plead or guilty or nolo contendere to
a felony that may adversely effect the company’s reputation, breach of a
material provision of this Agreement or repeated failure to perform her material
duties hereunder, after demand or performance is s delivered by the Company that
identifies the manner in which the company believes that the Executive had not
performed her material duties.

 

By the Executive: The Executive may terminate employment for any reason or for
no reason. If the executive terminates employment without Good Reason, then she
shall provide notice to the Company at least 10 days prior to Date of
Termination. Any material diminution of the Executives title, responsibilities,
reporting relations, duties, status, role authority of responsibilities will be
discussed prior to such diminution occurring.

 



 

 

 

Any termination of the Executive’s employment by the Company or the Executive
(other than because of the Executive’s death) shall be communicated by Notice of
Termination to the other party in accordance with the requirements of this
Agreement. For purposes of this Agreement, a “Notice of Termination” shall mean
a notice which shall indicate the specific termination provision in this
Agreement and shall set forth in reasonable details the facts and circumstances
claimed to provide a basis for termination of the Executives” employment.

 

4.          Positions and Duties

 

(a)          Executive positions. During the Employment Period, the Executive
shall serve as the General Manager of GB Sciences Nevada, LLC. In such
capacities, the Executive shall report to the Company’s CEO and perform the
duties and responsibilities as the CEO from time to time determine to assign to
the Executive. The Executive’s employment shall be subject to the policies
maintained and established by the Company, as the same may be amended from time
to time. The Executive acknowledges and agrees that the Executive owes a
fiduciary duty of loyalty, fidelity and allegiance to act at all times in the
best interests of the Company and to do nothing that would intentionally injure
the business, interests, or reputations of the company or its subsidiaries and
affiliates. In keeping with these duties, the Executive shall make full
disclosure to the all business opportunities pertaining to the business of the
company and shall not appropriate for the Executive’s own benefit business
opportunities that fall within the scope of the businesses conducted by the
Company.

 

(b)          Duties: The General Manager’s duties are to meet or exceed the
goals, targets, performance indicators and objectives set by the organization
within a specific time on an approved budget by utilizing resources available
efficiently.

 

(c)          Job: The General Manager’s works with the CFO, legal and CEO of the
organization. The General Manager works with the CEO to finalize the
organizations business plans and budgets, communicates and works with
governmental agencies to assure compliance is met, helps co-ordinate which
products are produced by the various GB Sciences Nevada entities, over sight
regarding sales and distribution of the products produced, works with marketing
and assures Standard Operating Procedures are developed for each entity. Will
manage the cultivation and production facilities for the recruiting, hiring and
training of employees. The compliance of the cultivation and production
facilities are the General Manager’s responsibility.

 

5.          Compensations and Benefits

 

(d)          Base Salary. Commencing on the Effective Date, the Company shall
pay to the Executive a base salary at the initial are of $72,000 per calendar
year (‘‘the Base Salary”) and prorated for any partial year. The Base Salary
shall be reviewed for increase no less frequently than annually and may be
increased at the discretion of the CEO and/or Board. Any such increase in Base
Salary shall constitute the “Base Salary” for purposes of this Agreement. The
Base Salary shall be paid in substantially equal installments in accordance with
the Company’s regular payroll procedures and policies in effect from time to
time. The Executives Base Salary may not be decreased during the Employment
Period.

 

(e)          Stock Options. The Executive will receive stock options pursuant to
the Company’s 2015 plan, and any subsequent plans, in the amount of 300,000
stock options. The stock options price is set according to the stock price on
the day of hire. Duration, exercise price and other ancillary terms will all be
governed by the terms of the Plan pursuant to which the options are issued.
These options will vest monthly in equal amounts over the course of 30 months
commencing in the seventh month of the Executive’s employment pursuant hereto,
but if the Company terminates this agreement at any time any options that remain
unvested will be canceled, and all vesting will cease upon such termination. At
the end of the third year of employment with the company salary, stock options
and other compensation will be renegotiated in good faith between the parties.

 



 

 

 

(f)          Nevada’s Operations Bonus Pool. The Executive will be entitled to
participate in the Company’s Nevada Operations Bonus Pool, which will be
announced and rendered precise prior to the anticipated commencement of
cultivation and productions operations in the fourth quarter of this year. The
Executive’s participation in the bonus pool will be such that if the Nevada
Operations achieve 90% of annual projected earnings, the Executive’s bonus will
equal the annual salary. When the Nevada Operations achieve 100%+ of annual
projected earnings, the bonus pools allows for additional compensation to the
Executive. The CEO and General Manager of GB Sciences Nevada, LLC will define
the bonus pool structure and policies.

 

(g)          Employee Benefits. During the Employment Period, the Executive
shall be entitled to participate in all employee benefit plans, practices and
programs maintained by the Company, as in effect from time to time, that are
generally made available to Executives of the Company. The Executive shall be
entitled to: (i) 14 working days of vacation per year, (ii) automobile mileage,
(iii) health care insurance, and (iv) expenses.

 

(h)          Business and Travel Expenses. The Executive is expected and is
authorized to incur reasonable expenses in the performance of her duties. The
Company shall reimburse the Executive for all such expenses and actually
incurred in accordance with policies which may be adopted from time to time by
the Company. The Executive will present an itemized account of such expenses to
be submitted for CEO approval.

 

/s/ Sandra Tiffany   August 14, 2015   Agreed:   Sandra Tiffany   Date   /s/
Craig Ellins           Craig Ellins, CEO  

 



 

